496 N.W.2d 410 (1993)
HORACE MANN INSURANCE COMPANY, Respondent,
v.
Bruce Allen WESTENFIELD, et al., Appellants,
Michael Albert Dandrea, Respondent, and
Minnesota Mutual Fire & Casualty Company, intervenor, Respondent.
No. C5-92-792.
Supreme Court of Minnesota.
March 16, 1993.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Minnesota Mutual Fire & Casualty Company for further review of an unpublished decision of the court of appeals be, and the same is, granted, the decision is reversed and the judgment entered in the trial court in favor of the petitioner Minnesota Mutual is reinstated.

MEMORANDUM
The decision of the court of appeals has confused and therefore misapplied principles of No-Fault first-party coverage to *411 this question which only involves third-party liability coverage. Our decision in West Bend Mutual Ins. Co. v. Milwaukee Mutual Ins. Co., 384 N.W.2d 877 (Minn.1986) is controlling and dispositive.